Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO.

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA,

             Plaintiff,

 v.

 INTERNATIONAL MARINE CORPORATION, a
 Cayman Islands Company,

           Defendant.
 __________________________________/
                             COMPLAINT
           Plaintiff, National Union Fire Insurance Company of

 Pittsburgh,     PA     (“Plaintiff”)                              sues                   Defendant,   International

 Marine Corporation (“Defendant”) and alleges:

       1.      Plaintiff is an insurance company incorporated in and

 under the laws of the State of Pennsylvania.                                                      At all material

 times Plaintiff has had its principal place of business in New

 York City, State of New York.

       2.    Defendant         is      a       foreign                      company           incorporated   in   and

 under the laws of The Cayman Islands.


                                                    MEJER LAW, P.A.

                                           --------------------------------------------

                      Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                   Telephone 305-444-3355 Telefax 305-442-4300

                                                           PAGE 1
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 2 of 7



        3.     This is an action for damages in excess of $75,000.00.

 This     Court    retains             diversity                         jurisdiction                     pursuant     to     28

 U.S.C.A. §1332.           This action is brought under the provisions of

 28 U.S.C.A. §2201 for the purpose of determining a question in

 actual controversy between the parties. Venue is proper in this

 judicial district under 28 U.S.C.A. §1391.

        4.     On or about December 20, 2014, with an effective date

 of the same date, Plaintiff issued to Defendant Recreational

 Marine Advanced Policy No. 051761697 (“Yacht Policy”), insuring

 a   1997    80   foot      Palmer            Johnson                      Yacht,               Sportfish     Model,        Hull

 Identification Number TAJCC219E797 named M/Y CHAIRMAN owned by

 Defendant with a mooring location at a private residence in Key

 Largo,      Florida.     A      true         and            correct                         copy    of   Yacht     Policy    is

 attached as Exhibit “A”

        5.     Sometime between June and July of 2014 a company named

 CMAC     Systems,      Inc.          (“CMAC”)                     performed                        certain   work     to     MY

 CHAIRMAN’s       chill       water          system,                      which                included,      but    was     not

 limited to, replacement of raw water piping, hoses, and fittings

 that   supplied     raw         water            to          MY           CHAIRMAN’s                 chilled     water      air

 conditioning system. A raw water pump was also replaced.

        6.     For its services, CMAC invoiced Defendant the amount


                                                       MEJER LAW, P.A.

                                              --------------------------------------------

                         Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                      Telephone 305-444-3355 Telefax 305-442-4300

                                                              PAGE 2
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 3 of 7



 of $2,604.74 by way of Invoice No. 1045, which was dated July 2,

 2014.

         7.     On December 21, 2014, MY CHAIRMAN was moored behind a

 private       residence         in       Key          Largo,                    Florida,      when         it   was   found

 sitting low in the water, with the engine compartment flooded

 with seawater. During dewatering operations it was discovered

 that    a     hose   in      the        piping                 that                supplied       raw      water   to    the

 packaged chilled water system had separated from a barbed PVC

 fitting.        A single hose clamp was found in the bilge near the

 fitting.

         8.      As    a         result               of             the                flooding       of     the      engine

 compartment, MY CHAIRMAN was damaged.

         9.     The MY CHAIRMAN was taken to Rolly Marine Services,

 Inc. in Fort Lauderdale to be repaired. As of the end of 2017,

 Plaintiff had paid Defendant the amount of $1,260,000.00 for the

 repairs.        However, Defendant was claiming additional sums to

 which Plaintiff maintained were not covered by Yacht Policy.

         10.    Yacht Policy, in part provides:

         1. Insuring Agreement
         We agree to cover you against all risks of
         accidental, direct Physical Loss or Property Damage
         to the Insured Vessel caused by an Occurrence;
         including salvage charges except as specifically


                                                         MEJER LAW, P.A.

                                                --------------------------------------------

                           Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                        Telephone 305-444-3355 Telefax 305-442-4300

                                                                PAGE 3
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 4 of 7



         stated or excluded in the Policy. This coverage is
         subject to the Navigational Limits and all Policy
         terms, conditions and exclusions.

         * * *

         Partial Damage to the Insured Vessel
         If the Insured Vessel is partially damaged by
         reason of a covered Occurrence, we will pay the
         reasonable costs of repair, with materials of
         like kind and quality without deduction for
         depreciation up to the PART A: PROPERTY DAMAGE
         COVERAGE limit shown on the DECLARATIONS PAGE. We
         will not pay for any improvement or betterment to
         the Insured Vessel.

         * * *
         We will pay no more than the Actual Cash Value at
         the time and place of loss for the following
         items over five (5) years of age: sails, canvas
         or   plastic   coverings,   outboard  motors   or
         outdrives and protective covers. We will pay no
         more than the Actual Cash Value at the time and
         place of loss for machinery inside the Insured
         Vessel that is over ten (10) years old.

         11.     As an impasse had been reached between Plaintiff and

 Defendant as they could not agree on the amount of the loss

 under    Yacht       Policy,         on      February                         22,           2018,   Plaintiff   made   a

 Demand for Appraisal.                   Attached hereto as Exhibit “B” is a true

 and correct copy of the Demand For Appraisal.

         12.     As   its      independent                          appraiser,                   Plaintiff   nominated

 James    McCrory      of      McCrory               &        Associates.                        Defendant   nominated

 Anthony Rossitto of Patton Marine Surveyors and Consultants as

                                                       MEJER LAW, P.A.

                                              --------------------------------------------

                         Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                      Telephone 305-444-3355 Telefax 305-442-4300

                                                              PAGE 4
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 5 of 7



 its independent appraiser.

        13.     In April of 2018, Plaintiff and Defendant jointly sued

 CMAC for the damage suffered by the MY CHAIRMAN.                                                       Plaintiff and

 Defendant       settled       with           CMAC’s                      insurer             for     the   amount     of

 $850,000.00, which amount was deposited in the Trust Account of

 Mejer     Law,     P.A.       pending                  agreement                          between     Plaintiff      and

 Defendant as to how to divide this amount.

        14.     Meanwhile, through James McCrory and Anthony Rossitto,

 Plaintiff and Defendant resolved their differences as to the

 amount of the loss and Plaintiff paid Defendant an additional

 $100,000.00. In total Plaintiff has paid Defendant $1,360,000.00

 as a result of the loss arising from the partial sinking that

 occurred on or about December 21, 2014, and caused through the

 negligence of CMAC. Defendant executed a Settlement Agreement

 And Release, attached as Exhibit “C”.

        15.     In Exhibit “C” Defendant explicitly released Plaintiff

 from    “any     claims     of      any          nature                    whatsoever              relating   to    this

 matter,      the   appraisal,             the             Yacht                 Policy,...”          In    particular,

 Exhibit “C” provides:

        7. In consideration of the foregoing, the Insured
        agrees to release, forego, waive and be forever barred
        from asserting any and all claims, causes of action,


                                                     MEJER LAW, P.A.

                                            --------------------------------------------

                       Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                    Telephone 305-444-3355 Telefax 305-442-4300

                                                            PAGE 5
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 6 of 7



       whether based on federal law or state law, whether
       under statutory, common law or bad faith claims
       handling theories and for any and all damages, whether
       compensatory,   exemplary,  punitive,  incidental   or
       consequential, or attorney's fees and costs relating
       to the Yacht Policy including, the alleged damage and
       loss which is the subject matter of this claim, any
       type of expense such as but not exclusively,
       necessaries, services and supplies, sue and labor
       investigation fees, travel expenses, attorney's fees,
       interest, appraisal costs and litigation costs, which
       were or could possibly have been the subject matter of
       the claim by the Insured and any other individual,
       entity or party claiming an interest in the Yacht
       Policy and any all claims that were or could have been
       asserted by any of the foregoing in the claim and
       lawsuit.

       16.   However,          division                      of             the            $850,000.00        that     was

 recovered    from    CMAC         was          expressly                           excluded        as     part   of   the

 parties’ settlement. Exhibit “C” provides, in part:

       14. For the avoidance of doubt, this Release shall
       not resolve any issues between the parties to this
       release in the case No. 1:18-cv-21555-DPG styled
       INTERNATIONAL MARINE CORPORATION, a Cayman Islands
       Company, and NATIONAL UNION FIRE INSURANCE COMPANY
       OF PITTSBURGH, PA, as subrogee, Plaintiffs, in the
       case against CMAC SYSTEMS, INC., a Florida, as
       corporation, as Defendant. Those issues, having to
       do with the division of settlement proceeds in that
       case, will be dealt with separately between the
       parties thereto.

       17.   Plaintiff              claims                       that                     by      paying      Defendant

 $1,360,000.00       Defendant             has             been                made            whole.    Defendant     has




                                                    MEJER LAW, P.A.

                                           --------------------------------------------

                      Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                   Telephone 305-444-3355 Telefax 305-442-4300

                                                           PAGE 6
Case 1:18-cv-24950-JEM Document 1 Entered on FLSD Docket 11/28/2018 Page 7 of 7



 claimed entitlement to receive from the proceeds amounts varying

 between the entire amount of $850,000.00 to $378,000.00.

       18.   By reason of the claims made by Defendant, Plaintiff

 is   in   great   doubt      as       to         how            much                Defendant   is   entitled   to

 receive out of the $850,000.00 settlement proceeds.

       19.   Plaintiff        seeks             a        declaration                     of   rights   from   this

 Court as to how the $850,000.00 settlement proceeds ought to be

 divided between the parties.

       WHEREFORE, Plaintiff requests that the Court adjudge:

       1. What amount each party is entitled to receive out of the

 $850,000.00 settlement proceeds that are now in escrow.

       2. Plaintiff recover its costs and such other relief as the

 Court deems just and proper.

                                                                        Alvaro L. Mejer
                                                                        Alvaro L. Mejer
                                                                        Fla Bar No. 222623
                                                                        MEJER LAW, P.A.
                                                                        Sun Trust Plaza / Suite 504
                                                                        201 Alhambra Circle
                                                                        Coral Gables, Florida 33134
                                                                        Telephone (305) 444-3355
                                                                        Telefax (305) 442-4300
                                                                        E-mail: amejer@mejerlaw.com
                                                                        Alvaromejer@gmail.com
                                                                        Annie@mejerlaw.com




                                                   MEJER LAW, P.A.

                                          --------------------------------------------

                     Sun Trust Plaza --201 Alhambra Circle--Suite 504 , Coral Gables, FL 33134

                                  Telephone 305-444-3355 Telefax 305-442-4300

                                                          PAGE 7
